Exhibit 10.5

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT (this “Amendment”) dated as of May 30, 2013 between [—]
(“Dealer”) and FXCM Inc. (“Counterparty”)

WITNESSETH

WHEREAS, Dealer and Counterparty have entered into an Issuer Warrant
Transaction, dated as of May 28, 2013, with Reference Number [—] (the
“Confirmation”); and

WHEREAS, Dealer and Counterparty wish to amend the Confirmation on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Dealer and Counterparty hereby acknowledge and agree as follows:

1. Certain Definitions. Unless otherwise defined herein, capitalized terms used
herein have the meanings specified in or determined pursuant to the
Confirmation.

2. Amendments to the Confirmation.

(a) Components: Annex A to the Confirmation shall be deleted in its entirety and
replaced with Annex A hereto;

(b) Premium: The number “[—]” referenced to the right of the term “Premium” in
Section 2 of the Confirmation shall be deleted and replaced with the number
“[—]”;

(c) Adjustments: The following provisions shall be inserted below “Method of
Adjustment” and above “Extraordinary Events” in Section 2 of the Confirmation:

 

“Extraordinary Dividend:    Any Dividend (i) that has an ex-dividend date
occurring on or after the Trade Date and on or prior to the date on which Issuer
satisfies all of its delivery obligations hereunder and (ii) the amount or value
of which is greater than the Ordinary Dividend Amount for such Dividend, as
determined by the Calculation Agent. Dividend:    Any dividend or distribution
on the Shares (other than any dividend or distribution of the type described in
Sections 11.2(e)(i), 11.2(e)(ii)(A) or 11.2(e)(ii)(B) of the Equity
Definitions). Ordinary Dividend Amount:    USD 0.06 per regular quarterly
dividend period of the Issuer.”; and

(d) Limitations on Settlement by Issuer: The number “[—]” in the third line of
Section 8(e) of the Confirmation shall be deleted and replaced with the number
“[—]”.

3. Except as specifically amended hereby, all of the terms and conditions of the
Confirmation shall continue in full force and effect and shall be binding upon
the parties in accordance with their respective terms.



--------------------------------------------------------------------------------

4. Each of the parties hereby represents and warrants that:

 

  (a) the representations and warranties made by it in the Confirmation are true
and correct as of the date hereof as if made by the party on and as of such
date; and

 

  (b) the execution, delivery and performance of this Amendment are within the
party’s corporate power and have been duly authorized by all necessary corporate
action, and this Amendment constitutes the legal, valid and binding obligation
of the party in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

5. This Amendment may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

6. This Amendment shall be subject to the waiver of trial by jury and submission
to jurisdiction and governing law provisions of Section 8(q) and (u) of the
Confirmation as if such provisions were set forth herein.

[THE REMAINDER OF THE PAGE HAS INTENTIONALLY BEEN LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers or authorized representatives as of the date hereof.

 

Yours faithfully,

[—]  

By:

 

 

 

Name:

 

Title:

 

Agreed and Accepted By: FXCM INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Expiration Date

  

Number of Warrants

[—]

   [—]    [—]